ORDER

PER CURIAM.
Tina Boyer (“Claimant”) appeals the decision of the Labor and Industrial Relations Commission (“Commission”) denying her unemployment benefits. Claimant was discharged for misconduct connected with work in that she intentionally violated Wallis Petroleum’s (“Employer”) rule against working off the clock.
In her sole point on appeal, Claimant contends the Commission erred in finding she was discharged for misconduct because the time she spent working off the clock was not compensable work time and Employer failed to produce sufficient evidence that she willfully violated or intentionally and substantially disregarded Employer’s rule. We find the Commission’s determination that Claimant was discharged for misconduct connected with her work was supported by competent and substantial evidence.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).